Citation Nr: 1012243	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse based on the need for regular aid and attendance or 
at the housebound rate.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1941 to 
December 1945, and died in February 1996.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.


FINDING OF FACT

Resolving reasonable doubt in the appellant's favor, she is 
essentially so helpless as to need regular aid and 
attendance by another person.


CONCLUSION OF LAW

The criteria for entitlement to SMP for a surviving spouse 
based on the need for regular aid and attendance of another 
person are met.  38 U.S.C.A. §§ 1311(c), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the appellant's claim for 
SMP.  Thus, a discussion of VA's duties to notify and assist 
is not necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  Accordingly, no 
additional development is required.

The appellant seeks entitlement to an award of SMP as a 
surviving spouse based upon the need for regular aid and 
attendance or on account of being housebound.  In her March 
2007 claim, she said she was 84 years old and needed the 
help of another person to do basic things such as bathe, 
eat, dress, and go to medical appointments.  She said that 
her physical disabilities included leg pain, loss of 
balance, deafness, vision loss, heart problems, arthritis, a 
thyroid disorder, constipation, stomach and pack pain, and 
fatigue.

The need for aid and attendance is defined as helplessness 
or being so nearly helpless as to require the regular aid 
and attendance of another person.  38 C.F.R. § 3.351(b).  
The appellant will be considered in need of aid and 
attendance if she is (1) blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need 
for aid and attendance under the criteria set for in 38 
C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal 
persons would be unable to adjust without such aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
a claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may 
be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need. Determinations that the claimant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
claimant's condition is such that it would require her to be 
in bed.  They must be based on the actual requirements of 
personal assistance from others.  38 C.F.R. § 3.352(a); 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "[an appellant] need only 
demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, supra.

The record reflects that the appellant is not blind, 
according to the findings of the April 2007 VA examination 
of her eyes.  At that time, her uncorrected visual acuity 
for distance was 20/200 in each eye, although she was noted 
to have cornea verticillata due to amiodarone use and 
bilateral senile cataracts.  The VA examiner said that the 
appellant's loss of vision was caused by or a result of 
bilateral senile cataracts.  The criteria of 38 C.F.R. § 
3.351(c)(1) are accordingly not met.  The evidence does not 
show, and the appellant has not asserted, that she is a 
resident in a nursing home. The criteria of 38 C.F.R. § 
3.351(c)(2) are accordingly not met.  Thus, the first two 
criteria of 38 C.F.R. § 3.351(c) are not applicable in this 
case, and the remaining question is whether there is a 
factual need for aid and attendance.

Also in April 2007, the appellant underwent VA examination 
regarding her claim for aid and attendance.  According to 
the examination report, the appellant was 82 years old and 
had a history of heart disease for approximately 20 years 
with cardiac arrythmia for the past six years.  It was noted 
that results of cardiac catherization were reported as 
normal and she denied myocardial infarction or congestive 
heart failure.  She said she was told she had an enlarged 
heart.  The appellant had dyspnea on exertion on 
approximately 50 feet, slept on a flat bed, and denied leg 
edema.  She had paroxysmal nocturnal dyspnea and daily 
episodes of chest pain.  It was noted that she used to see a 
cardiologist but had not seen one for more than four years 
due to health insurance limitations.  Her last 
hospitalization for heart disease was twelve years earlier.  
The appellant reported that two years earlier she sought an 
emergency room evaluation due to chest pain.  

Further, the appellant reported having chronic back pain but 
was never evaluated for it and was unable to bend because of 
pain.  She had daily polyarticular pain that was never 
evaluated and that occasionally affected her ability to 
sleep.  She only took Tylenol for pain due to abdominal 
discomfort.  She was unable to perform household cleaning 
tasks because of pain.  She had hypothyroidism for the past 
two years.  The appellant also had chronic abdominal pain 
that caused her to lose weight and diminished her food 
intake because she cannot tolerate the food.  She had 
bloating, acid reflux, and regurgitation.  

According to the VA examination report, the appellant lived 
with her daughter who watched over her and performed all 
activities in the house, including cleaning, cooking, 
laundry, grocery purchases, bill paying, and transporting 
her to medical appointments.  The appellant was brought to 
the examination by her daughter in a private car owned by 
another person.  The appellant was not hospitalized or 
bedridden, reported having poor vision, and used eyeglasses 
on a daily basis.  The VA examiner stated that the appellant 
was not capable of managing benefit payments due to her poor 
memory.  According to the VA examiner, the appellant 
suffered from progressively worsening memory loss over the 
past 10 years.  Her daughter said that the appellant left 
things on the stove on many occasions, and was unable to 
travel alone, noting that she had gotten lost on several 
occasions.  The appellant's typical day involved her getting 
up early, reading, praying, drinking coffee, showering, and 
going to a day care center until afternoon.  It was noted 
that she had breakfast and lunch and talked with friends 
(apparently at the day care facility) and returned home to 
shower, eat, watch television, read, and sleep.

Objectively, the appellant appeared alert and oriented.  She 
was calm.  She was 5 feet tall and weighed 102 pounds.  She 
appeared well nourished.  Her gait was described as 
"adequate" and she was able to walk slowly with no deficit 
of weight bearing, balance, and propulsion.  She ambulated 
50 feet slowly without any mechanical aid.  No restriction 
on activities of daily living was noted.  The appellant had 
paravertebral spine pain with decreased flexion and 
extension but there was no thoracic spine deformity.  The VA 
examiner stated that the appellant can "leave home only 
under supervision".  According to the VA examiner, the 
appellant underwent a mini mental exam and the score was 
"poor, suggestive of dementia".  The clinical diagnoses 
included arterial hypertension, uncontrolled; 
hypothyroidism; atrial fibrillation; hypertensive 
cardiovascular disease; generalized osteoarthritis; and 
clinical gastritis.

In her May 2008 notice of disagreement, the appellant 
reported that her physical condition had deteriorated and 
reiterated her need for the help of another to do basic 
things such as bathe.  She argued that the recent VA 
examination did not consider her need to use a wheelchair, 
and her memory loss, insomnia, nervous problems, and other 
disorders.

The appellant was scheduled for another VA examination in 
January 2009.  However, according to a January 2009 Report 
of Contact (VA Form 119), her daughter cancelled the 
appointment because the appellant was "too sick" to travel 
to the VA medical facility in San Juan.  

In her April 2009 substantive appeal, the appellant said 
that she was unable to travel to far places due to her 
health problems, including dizziness, memory loss, and 
hearing loss, and had to depend on others to help her get to 
medical places.  She said that her daughter assisted her in 
all necessary activities   

On review of the evidence above, and considering the 
totality of the evidence, the Board finds the appellant is 
essentially so helpless as to need regular aid and 
attendance by another person, as documented in the report of 
the VA examination in April 2007.  Specifically, the 
appellant is shown to be unable cook, clean, or take care of 
her own laundry, although she was able to dress or undress 
herself, to keep herself ordinarily clean and presentable, 
to feed herself, and attend to the wants of nature albeit 
with difficulty.  She also reported memory loss, and her 
daughter told the VA examiner that the appellant left things 
on the stove on many occasions, and was unable to travel 
alone, as she had gotten lost on several occasions.  The VA 
examiner said that the appellant was able to leave home 
"only under supervision" and reported that results of a mini 
mental examination were poor and suggestive of dementia, 
demonstrating mental incapacity that requires care or 
assistance on a regular basis to protect her from hazards or 
dangers incident to her daily environment.  These needs are 
squarely within the criteria for SMP.

The Board finds that the appellant's and her daughter's 
statements are credible.  Moreover, as lay persons they are 
competent to report observable symptomatology.

Based on the evidence and analysis above the Board finds the 
criteria for SMP are met.  Accordingly, the claim is 
approved.  Since SMP at the aid and attendance rate is the 
greater benefit, the appeal for SMP based upon housebound 
status is rendered moot.

ORDER

Entitlement to special monthly pension for a surviving 
spouse by reason of need for regular aid and attendance is 
granted, subject the laws and regulations governing the 
award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


